DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                  MARIE MARTHA BALTAZAR, ETC.,
                           Appellant,

                                      v.

      BALTIMORE LIFE INSURANCE COMPANY and MATHEL W.
                        CUNNINGHAM,
                          Appellees.

                               No. 4D21-180

                               [April 29, 2021]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach County; August A. Bonavita, Judge; L.T. Case Nos.
502013CC013297XXXXMB and 502019AP000135CAXXMB.

   Jane Kreusler-Walsh, Rebecca Mercier Vargas, and Stephanie L.
Serafin of Kreusler-Walsh, Vargas & Serafin, P.A., West Palm Beach, for
appellant.

   Cheryl J. Lister of Bradley Arant Boult Cummings, LLP, Tampa and
Jason A. Walters of Bradley Arant Boult Cummings, LLP, Alabama, Pro
hac vice, for appellees.

PER CURIAM.

   Affirmed.

LEVINE, C.J., MAY and CIKLIN, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.